Citation Nr: 0725944	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a skin disorder to 
include granuloma fasciale, Grover's disease, and skin 
cancer, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969, including service in Vietnam from July 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefits sought on appeal.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in May 2006.  Then 
in July 2006 the Board remanded the case to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
a skin disorder to include (1) granuloma fasciale, (2) 
Grover's disease, and (3)skin cancer, including as a result 
of exposure to herbicides.  

During the first of two recent September 2006 VA 
examinations, the examiner addressed the question of whether 
any of the above three specified skin conditions were related 
to the veteran's service.  With respect to the three 
specified skin conditions, at the conclusion of the 
examination, the examiner diagnosed (1) history of granuloma 
faciale, (2) Grover's disease, and (3) actinic keratosis with 
history of basal cell carcinomas.  The examiner also opined 
that none of these were related to the veteran's Vietnam 
experience or Agent Orange.

During that examination, the examiner also identified an 
additional skin condition involving the legs, ankles and 
feet; which he described as a stasis-like dermatitis of the 
feet and ankles.  During that examination, the veteran 
reported a history of having that skin condition of the legs 
and ankles since service.  The examiner noted that the 
appearance of the skin on the legs and ankles-described as 
discoloration-was uncertain and not entirely consistent with 
a stasis dermatitis from chronic venous problems.  He 
therefore elected to have the veteran examined by a 
consulting dermatologist to address the nature and etiology 
of pigmented lesions on the feet and ankles.

Review of the report of a subsequent September 2006 
compensation and pension examination by a dermatologist does 
not show findings, however, indicating that the veteran was 
examined for that purpose.  Review of that report does not 
show that the dermatologist examined any condition of the 
skin of the feet and ankles.  Therefore, the case needs to be 
remanded to the RO in order to obtain findings regarding 
whether there is a skin condition of the veteran's lower 
extremities including feet and/or ankles, separate from any 
diagnosed (1) history of granuloma faciale, (2) Grover's 
disease, and/or (3) actinic keratosis with history of basal 
cell carcinomas; and if so, to obtain an opinion as to 
whether such skin condition is related to service, to include 
as a result of exposure to herbicides.  
 
Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
an appropriate VA examination by a 
dermatologist to determine the nature and 
etiology of any skin disorder of the lower 
extremities, including feet and ankles.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail. The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

For any skin disorder found of the lower 
extremities, definitive findings and 
diagnoses should be made and recorded, 
with respect to the presence of such 
disorder(s). After reviewing the available 
medical records and examining the 
appellant, the examiner should render 
comments specifically addressing the 
following question: 

If a skin disorder of the lower 
extremities is diagnosed, and based upon 
an assessment of the entire record, is it 
at least as likely as not (a probability 
equal or greater than 50 percent) that 
such skin disorder is the result of, or 
was increased by, injury or disease 
incurred during active service from June 
1966 to March 1969?  

In answering this question, the examiner 
should review the report of a September 
14, 2006 VA examination, in which the 
examiner made a diagnosis of pigmented 
lesions on the feet and ankles of 
uncertain origin.  The examiner should 
particularly address this condition found 
by the September 2006 examiner to be 
separate from skin conditions he diagnosed 
as (1) history of granuloma faciale, (2) 
Grover's disease, and (3) actinic 
keratosis with history of basal cell 
carcinomas.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for a skin disorder to include 
granuloma fasciale, Grover's disease, and 
skin cancer, including as a result of 
exposure to herbicides.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



